DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action. 
Claims 22-41 have been examined in this application. Claims 1-21 are canceled. 
The information disclosure statements (IDS) submitted have been considered. 

Election/Restrictions
Applicant's response to the election / restriction requirement on 05/03/2022 has been acknowledged. Claims 22-41 are being examined while restricted claims 1-21 are cancelled. The restriction requirement has been withdrawn. 

Claim Objections
Claims 22-30 and 38-41 objected to because of the following informalities:  the claims do not recite appropriate Beauregard language. For instance the claims do not recite that the device stores instructions, when executed by a processor causes the processor to perform operations comprising...
Regarding claim 38, the claim does recite the proper Beauregard because the claim is written from the perspective of what the code is rather than the processor performing / executing the claimed functions. Amending the claims to positively recite that the processor executes the limitations would overcome the objection. From am art perspective, claim 38, analyzed under the broadest reasonable interpretation, amounts to merely a device comprising memory, code, and a processor. The instructions or the code is not important because it is never executed; therefore, a reference that teaches a device comprising the claimed structure would read on the claim. The above suggested claim amendments would remedy the issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22-41 are directed to “determining that a media storage structure has been transferred to both a first device and a second device, the media storage structure storing a set of encrypted content pieces relating to a particular presentation, the set of encrypted content pieces comprising a first content piece of a first content type and second and third content pieces of a second content type that differs from the first content type; providing to the first device a first key for decrypting the first content piece and a second key for decrypting the second content piece; and providing to the second device the first key for decrypting the first content piece and a third key for decrypting the third content piece.”
The Specification does not provide support for sending different content pieces to difference devices, wherein the content sent to the two distinctly different devices is the same because at least the first key that is used for each of the first content pieces in each device is the same. 
A detailed review of the Specification failed to provide support for the limitations at issue. The Specification also fails to disclose all elements of the limitations at issue, including which device gets what content and the key distribution to each of the devices (first key, second key, third key distribution between devices). 
All dependent claims are rejected for mere dependence on the rejected claims. 

Per claims 35-37 and 41, the claims are directed to a key distribution server and that the key distribution server comprises a first content distribution server and a second distribution server. Each of these claimed servers performing specific functions. 
	The Specification was reviewed carefully and no support of multiple servers performing specific functions is found. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-25, 27-33, 35-41 are rejected under pre-AIA  35 U.S.C. 102(a)(b) as being anticipated by U.S. Patent 7,058,809 to White et el. (White).

Per claims 22, 31, and 38, White teaches all of the following limitations:
	A device comprising: a memory; and at least one processor configured to [Abstract and Figures 5-6]: 
determining that a media storage structure has been transferred to both a first device and a second device, the media storage structure storing a set of encrypted content pieces relating to a particular presentation, the set of encrypted content pieces comprising a first content piece of a first content type and second and third content pieces of a second content type that differs from the first content type (Server generates content and segments the content into parts which it can provide the parts to as many client devices as needed. The server comprising hardware and software to execute the code to allow content to be sent to users. The server can determine whether the clients received the content based on the DRM rights and delivery of the content to the client which can use the appropriate keys to decrypt the content) [Col. 6, Ln. 11-67; Col. 7, Ln. 2-22]; 
providing to the first device a first key for decrypting the first content piece and a second key for decrypting the second content piece (the server can uniquely generate and provide content to clients based on client needs, wherein each client receives content and associated unique keys) [Col. 6, Ln. 11-67; Col. 7, Ln. 23-67; and Col. 8, Ln. 1-8]; and 
providing to the second device the first key for decrypting the first content piece and a third key for decrypting the third content piece (Tables 1-2 show how different clients can receives a unique set of keys, some of the keys one client has can also be received by another but also different keys can be provided to the different clients for different segments of the content) [Col. 7, Ln. 23-67; Col. 8, Ln. 1-8; and Col. 10, Ln. 19-67].

Per claims 23, and 39 White teaches wherein the first content type comprises audio content and the second content type comprises video content [Col. 4, Ln. 13-24].
Per claims 24, and 33 wherein the particular presentation comprises a video program [Col. 4, Ln. 13-24 and claim 44].

Claim 25 wherein the first content piece comprises an audio track for the video program [Col. 4, Ln. 56-59, and claim 44].

Claim 27 and 37 wherein the first device is configured to present the video program using the first content piece and the second content piece and the second device is configured to present the program using the first content piece and the third content piece [Col. 10, Ln. 1-67].

Claim 28, wherein the second and third content pieces comprise two different videos corresponding to the first content piece [Col. 6, Ln. 40-67; Claim 1, and Figures 6-7].

Claim 29, wherein the device comprises a key distribution server in a DRM management system [Col. 6, Ln. 11-67; Col. 7, Ln. 23-67; and Col. 8, Ln. 1-8].

Claim 30, wherein the DRM management system comprises a content distribution server that transfers the media storage structure to the first device and the second device [Col. 6, Ln. 11-67; Col. 7, Ln. 23-67; and Col. 8, Ln. 1-8; Col. 10, Ln. 7-45].

Per claims 32 and 40 wherein the first content type comprises video content and the second content type comprises audio content [Col. 4, Ln. 13-24].

Per claims 35 wherein the method is performed by a key distribution server, wherein a first content distribution server transfers the media storage structure to the first device and a second content distribution server transfers the media storage structure to the second device [Col. 6, Ln. 11-67; Col. 7, Ln. 23-67; and Col. 8, Ln. 1-8; Col. 10, Ln. 7-45].

Per claim 36, further comprising: receiving, by the first device, the media storage structure from the first content distribution server; and presenting, by the first device, the video program using the first content piece and the second content piece [Col. 6, Ln. 11-67; Col. 7, Ln. 23-67; and Col. 8, Ln. 1-8; Col. 10, Ln. 7-45].

Per claim 41, wherein the one or more processors are included in a key distribution server, a first content distribution server transfers the media storage structure to the first device, a second content distribution server transfers the media storage structure to the second device, and the key distribution server, the first content distribution server, and the second content distribution server are separate servers [Col. 6, Ln. 11-67; Col. 7, Ln. 23-67; and Col. 8, Ln. 1-8; Col. 10, Ln. 7-45 and Figures 1-3].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White as applied to claim 22 and 31 above, and further in view of U.S. Patent 7,814,022 to Gupte (Gupte). 

Per claim 26, white teaches wherein the second and third content pieces comprise two different video clips [Table 2, Col. 10, Ln. 22-67 and claim 44] […].
although White teaches providing different content to different clients, White does not explicitly disclose […] content pieces comprise two different video clips from different angles of the video program.
Gupte teaches wherein the second and third content pieces comprise two different video clips from different angles of the video program [“For example, Media Enhancer can provide an alternate audio language track or subtitles for media content 102. In the case of an audio track it can be recorded in synchronization with the presentation of media content 302. In the case of subtitles they can be scheduled to be presented at specific times during the presentation of media content 302, for example corresponding to section data 172. It is anticipated that the owner 132 of media content 102 may provide appropriate information to facilitate media enhancements for example time codes for the placement of subtitles in section information 174.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of White, which teaches providing different segments of content each having unique encryption keys and wherein the content can include multiple forms of content types such as audio and video, to include the teachings of Gupte to explicitly disclose that the content pieces include different angles of video content in motivation of enhancing user experience. 

Per claim 34, although White teaches sending different content to different clients, as indicated above, White does not explicitly disclose wherein the second content piece comprises an audio track for the video program in a first language and the third content piece comprises an audio track for the movie in a second language.
Gupte teaches wherein the second content piece comprises an audio track for the video program in a first language and the third content piece comprises an audio track for the movie in a second language [“For example, Media Enhancer can provide an alternate audio language track or subtitles for media content 102. In the case of an audio track it can be recorded in synchronization with the presentation of media content 302. In the case of subtitles they can be scheduled to be presented at specific times during the presentation of media content 302, for example corresponding to section data 172. It is anticipated that the owner 132 of media content 102 may provide appropriate information to facilitate media enhancements for example time codes for the placement of subtitles in section information 174.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of White, which teaches providing different segments of content each having unique encryption keys and wherein the content can include multiple forms of content types such as audio and video, to include the teachings of Gupte to explicitly disclose that the content pieces include different types of languages in motivation of enhancing user experience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685